IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA,              : No. 257 MAL 2018
RESPONDNET                                 :
                                           :
                                           : Petition for Allowance of Appeal from
             v.                            : the Order of the Superior Court
                                           :
                                           :
RODERICK SIMS,                             :
                                           :
                    Petitioner             :


                                     ORDER



PER CURIAM

      AND NOW, this 7th day of August, 2018, the Petition for Allowance of Appeal is

denied. The Motions for Leave to Amend are granted.